Name: Commission Regulation (EEC) No 87/82 of 15 January 1982 introducing a corrective amount on import of certain varieties of sweet oranges originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 1 . 82 Official Journal of the European Communities No L 11 /21 COMMISSION REGULATION (EEC) No 87/82 of 15 January 1982 introducing a corrective amount on import of certain varieties of sweet oranges originating in Greece into the Community of Nine whereas a corrective amount must therefore be intro ­ duced for these Greek products ; Whereas if the system is to operate normally the offer price of the Greek products should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their central rate ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accesson ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into the Community of Nine of fruit and vegetables coming from Greece for which an institu ­ tional price is fixed is to be introduced ; Whereas Council Regulation (EEC) No 10/81 deter ­ mined the general rules for applying the said compen ­ satory mechanism ; Whereas Commission Regulation (EEC) No 1805/81 of 26 June 1981 (2) fixed, for the period 1 December 1981 to 31 May 1982, the Community offer price for sweet oranges applicable as regards Greece ; Whereas Commission Regulaton (EEC) No 53/81 of 1 January 1981 (3) fixed detailed rules for applying the compensatory mechanism on import of fruit and vege ­ tables from Greece ; Whereas, for Greek oranges of the varieties referred to in Article 1 (3) (c) of Regulation (EEC) No 1805/81 , the offer price for the Greek product calculated pursuant to the provisions of Council Regulation (EEC) No 10/81 , has remained for two consecutive market days at a level at least 0 6 ECU below the Community offer price to be taken into account ; A corrective amount of 2 21 ECU per 100 kg net is applied on import of fresh sweet oranges (subheading 08.02 A I of the Common Customs Tariff), originating in Greece , other than the varieties Moro, Tarocco, Biondo Comune (Blanca Comune , Blonde Comune), Grano de Oro ( Imperial , Sucrena), Baladi , Pera, Mace ­ tera, Pineapple , Blood Oval (Doblefina, Double Fine), Portuguese Sanguina, Sanguina Redonda (Entrefina), Surinam varieties and the ordinary Sanguina variety, with the exception of Navel Sanguines ( Improved Double Fine , Washington Sanguina, Sanguina Grande) and Maltese Sanguines . Article 2 This Regulation shall enter into force on 19 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 17 . 0 OJ No L 181 , 2 . 7 . 1981 , p . 18 . 3 OJ No L 4, 1 . 1 . 1981 , p . 34.